United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tchula, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1484
Issued: February 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 10, 2010 appellant timely appealed the April 16, 2010 nonmerit decision of the
Office of Workers’ Compensation Programs, which denied reconsideration. The last merit
decision was issued on September 18, 2009, which is more than 180 days prior to filing of the
instant appeal. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board’s jurisdiction extends
only to the Office’s April 16, 2010 nonmerit decision.1
ISSUE
The issue is whether the Office properly denied appellant’s April 1, 2010 request for
reconsideration under 5 U.S.C. § 8128(a).

1

Appellant submitted additional evidence with his May 10, 2010 appeal. The Board’s review of a case is limited
to the evidence in the record that was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c)(1)
(2010). Consequently, the Board is precluded from reviewing any evidence submitted after the April 16, 2010
decision.

FACTUAL HISTORY
Appellant, a 59-year-old former rural carrier, has an accepted traumatic injury claim for
lumbosacral strain, which occurred on June 14, 2002.2 The Office paid wage-loss compensation.
Appellant reported that he had been receiving a disability annuity from the Office of Personnel
Management dating back to late 2003 or early 2004. On May 1, 2009 he filed a claim for a
schedule award (Form CA-7). However, appellant did not submit any recent medical evidence in
support of his claim for an employment-related permanent impairment. From the end of 2004
through May 2009, there was virtually no activity with respect to his claim.
The latest medical evidence of record was a December 1, 2003 examination report from
Dr. Michael H. Winkelmann, a Board-certified physiatrist, who noted that appellant continued to
have significant low back pain and was currently unable to work. Dr. Winkelmann indicated that
appellant’s condition had not really changed since May when he initially ordered epidural steroid
and facet injections. He commented that nothing had been done or approved and expressed
concern that appellant’s condition would continue to worsen absent appropriate treatment
intervention. Dr. Winkelmann refilled appellant’s pain medication and advised him to return in a
couple months.
In an undated “affidavit” received on January 30, 2004, Dr. Winkelmann indicated that
appellant continued to have significant low back pain, which precluded him from working. He
cautioned that appellant’s condition would continue to worsen if he was unable to receive the
previously recommended epidural steroid and facet injections. Dr. Winkelmann attributed
appellant’s then-current back condition to the employment-related mailbag lifting/twisting
incident. He further indicated that, while appellant was unable to perform his date-of-injury
duties, he might be able to perform sedentary work for a short period of time if allowed to
change positions frequently.
By letter dated June 23, 2009, the Office acknowledged receipt of appellant’s schedule
award claim and advised him that there was no evidence of record that supported any lower
extremity impairment due to his accepted lumbosacral strain. Appellant was instructed to
arrange for the submission of a narrative medical opinion that clearly identified the residual
damage caused to the lower extremities as a result of his June 14, 2002 employment injury. The
Office further indicated that the requested report must be developed in accordance with the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (2008).3
On July 14, 2009 the Office received an undated letter from appellant explaining that he
filed for a schedule award because he continued to experience pain from his employment injury.
The pain reportedly was getting worse and moving down his legs to his feet. Appellant also
2

Appellant reported that he twisted his back when he lifted a sack of box holders and turned to put the sack in a
gurney.
3

Effective May 1, 2009, schedule awards are determined in accordance with the sixth edition of the A.M.A.,
Guides (2008). Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Example 1
(January 2010).

2

explained that the reason he had not submitted any medical evidence was because he thought the
Office would refer him to a physician of its choice. He asked the Office to advise him of its
preferred doctor.
The Office replied on July 16, 2009 advising appellant that he could choose which
physician he wanted for purposes of preparing a report concerning the extent of any permanent
impairment affecting the lower extremities. It also provided a copy of its earlier correspondence
dated June 23, 2009.
On August 11, 2009 appellant filed another Form CA-7 for a schedule award. Once
again, he did not submit any medical evidence in support of his claim.
By decision dated September 18, 2009, the Office denied appellant’s claim for a schedule
award. It noted that there was no medical evidence in the file to support that appellant had any
residual impairment of the legs as a result of his June 14, 2002 employment injury.
Appellant filed another claim for a schedule award on December 2, 2009, but did not
submit any additional medical evidence. On December 10, 2009 the Office returned the
December 2, 2009 Form CA-7 to him because he had not submitted it to his former employer for
completion. It further noted that appellant had previously filed several schedule award claims,
which were formally denied by decision dated September 18, 2009. To the extent that he wished
to pursue his previously denied claim(s) for a schedule award, the Office directed his attention to
the appeal rights that accompanied the September 18, 2009 decision.
On April 1, 2010 appellant filed a request for reconsideration of the September 18, 2009
decision. He also filed another Form CA-7 claiming entitlement to a schedule award.4
Appellant did not submit any additional evidence. His April 1, 2010 request for reconsideration
consisted of the appeal request form that accompanied the Office’s September 18, 2009 decision.
In a decision dated April 16, 2010, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
The Office has the discretion to reopen a case for review on the merits.5 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.6
When an application for reconsideration does not meet at least one of the three requirements
4

Unlike the three previously filed schedule award claims, this latest Form CA-7 was signed and dated (April 2,
2010) by an employing establishment representative.
5

5 U.S.C. § 8128(a) (2006).

6

20 C.F.R. § 10.606(b)(2).

3

enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.7
ANALYSIS
Appellant’s April 1, 2010 request for reconsideration consisted of the appeal request form
attached to the September 18, 2009 decision. He simply placed a check mark indicating his
intent to pursue reconsideration. Appellant’s request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, he did not advance a relevant legal argument not previously considered by the
Office. Therefore, appellant is not entitled to a review of the merits of his claim based on the
first and second above-noted requirements under section 10.606(b)(2).8 The Board further notes
he did not submit any evidence with his April 1, 2010 request for reconsideration. The Office
denied appellant’s claim for a schedule award because he had not submitted any medical
evidence of permanent impairment attributable to the June 14, 2002 employment injury. In fact,
the record available to the Office at the time was devoid of any medical evidence covering the
more than six-year period dating back to December 2003. Appellant did not submit any
“relevant and pertinent new evidence” with his April 1, 2010 request for reconsideration,
therefore, he is not entitled to a review of the merits of his claim based on the third requirement
under section 10.606(b)(2).9
Because appellant’s application for reconsideration did not meet at least one of the three
requirements enumerated under section 10.606(b)(2), the Office properly denied the April 1,
2010 request for reconsideration without reopening the case for a review on the merits.
CONCLUSION
The Office properly denied appellant’s April 1, 2010 request for reconsideration.

7

Id. at § 10.608(b).

8

20 C.F.R. § 10.606(b)(2)(i) and (ii).

9

Id. at § 10.606(b)(2)(iii). Appellant has since submitted more recent medical evidence, but as previously
indicated, supra note 1, the Board is precluded from reviewing evidence that was not in the case record when the
Office issued its final decision.

4

ORDER
IT IS HEREBY ORDERED THAT the April 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 17, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

